IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Louis Charles Bouie,                    :
                  Petitioner            :
                                        :   No. 734 C.D. 2021
           v.                           :
                                        :   Submitted: December 17, 2021
Pennsylvania Parole Board,              :
                  Respondent            :



BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE ELLEN CEISLER, Judge



OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                 FILED: May 17, 2022


            Louis Charles Bouie (Petitioner), proceeding pro se, petitions for review
from the decision and order, dated May 18, 2021, of the Pennsylvania Parole Board
(Board), which denied Petitioner’s request for administrative relief and affirmed its
March 12, 2020 decision that recommitted Petitioner as a convicted parole violator
(CPV), awarded him credit for time spent at liberty on parole, and recalculated his
maximum sentence date to account for the unexpired term of his original sentence.
Petitioner contends that the Board erred in recommitting him as a CPV after he had
already completed his original maximum sentence date and, further, in calculating his
new maximum sentence date. We affirm the Board’s decision and order in part, but
vacate in part, and remand to the Board to recalculate Petitioner’s new maximum
sentence date.
               On August 30, 2009, Petitioner pled guilty to the crime of robbery, and a
court of common pleas sentenced him to 5 to 10 years’ incarceration. At this point,
Petitioner’s maximum sentence date was calculated as September 19, 2018. (Certified
Record (C.R.) at 1.)
               On June 3, 2013, the Board granted Petitioner parole and he was released
on parole on September 23, 2013, at which point 1,822 days (approximately 5 years)
remained on his original sentence. After serving years on parole, Petitioner was
arrested for a variety of drug-related offenses, and, on August 8, 2018, the Board issued
a warrant to commit and detain Petitioner for violating parole. On September 17, 2018,
Petitioner posted bail on the criminal charges; however, he remained incarcerated on
the Board’s warrant to commit and detain until September 19, 2018—the expiration of
his original maximum sentence date. Consequently, at this point, the Board lifted its
warrant to commit and detain, and Petitioner was released on bail. (C.R. at 11-26, 36,
93.)
               Thereafter, on August 27, 2019, a court of common pleas, after conducting
a bench trial, found Petitioner guilty of 8 counts of drug-related offenses, and sentenced
him to an aggregate term of 5 to 10 years’ imprisonment on October 29, 2019. The
Board then issued another warrant to commit and detain Petitioner on November 5,
2019, and conducted a revocation hearing on December 27, 2019. By decision and
order dated January 23, 2020, the Board revoked Petitioner’s parole, recommitted him
as a CPV, and awarded him 1,415 days of sentencing credit (approximately 3 years and
11 months) for the time spent at liberty on parole from September 23, 2013, to August
8, 2017,1 and 2 days of credit for the period he was detained solely on the Board’s

       1
         See section 6138(a)(2.1) of the Prisons and Parole Code (Parole Code), 61 Pa.C.S.
§6138(a)(2.1), added by the Act of July 5, 2012, P.L. 1050 (authorizing the Board, in its discretion,
to award credit to a CPV for time spent at liberty on parole unless an enumerated exception applies).


                                                 2
warrant, from September 17, 2018, to September 19, 2018. In calculating Petitioner’s
new maximum sentence date, the Board added 405 days that it determined remained
owing on his original sentence (1,822 days owed at the time of parole, minus the 1,417
days of sentencing credit) to arrive at a new maximum sentence date of December 14,
2020. By decision and order dated March 12, 2020, the Board officially recommitted
Petitioner as a CPV and recalculated his new maximum sentence date as December 14,
2020. (C.R. at 40-49, 65, 89.)
              Subsequently, Petitioner filed a request for administrative relief, which
the Board denied in a decision and order dated May 18, 2021. (C.R. at 121-35, 136-
39.) Petitioner then filed a petition for review in this Court.2
              On appeal, Petitioner first argues that the Board erred in revoking his
parole after he had completed the expiration of his original maximum sentence date on
September 19, 2018. However, section 6138(a)(1) of the Parole Code, pertaining to
CPVs, provides as follows:

              A parolee under the jurisdiction of the [B]oard released from
              a correctional facility who, during the period of parole or
              while delinquent on parole, commits a crime punishable by
              imprisonment, for which the parolee is convicted or found
              guilty by a judge or jury or to which the parolee pleads guilty
              or nolo contendere at any time thereafter in a court of record,
              may at the discretion of the [B]oard be recommitted as a
              parole violator.
61 Pa.C.S. §6138(a)(1) (emphasis added).
              In interpreting this statutory section and its predecessor version which
contained identical language, see Penjuke v. Pennsylvania Board of Probation and

       2
         Our scope of review is limited to determining whether constitutional rights were violated,
whether an error of law was committed, or whether necessary findings of fact are supported by
substantial evidence. McCloud v. Pennsylvania Board of Probation and Parole, 834 A.2d 1210, 1212
n.6 (Pa. Cmwlth. 2003).


                                                3
Parole, 203 A.3d 401, 405 (Pa. Cmwlth. 2019) (en banc), this Court has long held that
“the Board retains jurisdiction to recommit a parolee convicted of a crime committed
while on parole even after the expiration of an original maximum sentence.” Adams v.
Pennsylvania Board of Probation and Parole, 885 A.2d 1121, 1124 (Pa. Cmwlth.
2004); see Price v. Pennsylvania Board of Probation and Parole, 117 A.3d 362, 366
(Pa. Cmwlth. 2015) (“There is no doubt that the Board can recommit and recompute
the sentence of a parolee who commits a crime while on parole but is not convicted
until after his original sentence would have expired.”) (internal citation omitted);
accord Moore v. Pennsylvania Board of Probation and Parole (Pa. Cmwlth., No. 1568
C.D. 2019, filed December 10, 2020) (unreported), slip op. at 7 (“[I]t is well settled
that the Board has jurisdiction to recommit a parolee after the expiration of his
maximum sentence date for crimes committed while he was still on parole.”).3 Here,
it is undisputed that Petitioner committed crimes while he was on parole and was later
convicted of those crimes. Therefore, we conclude that the Board did not err in
revoking Petitioner’s parole and recommitting him as a CPV, even though Petitioner
was not convicted of the crimes until after his original maximum sentence date had
expired.
              Next, Petitioner asserts that the Board abused its discretion in
recalculating his new maximum sentence date. According to Petitioner, the 405 days
that the Board added in its recalculation to extend the maximum of his original sentence
date from November 5, 2019, to December 14, 2020, “was not [for] time spent at liberty
on parole but [for time that] was served in jail.” Pet’r Br. at 7.
              In response, the Board contends that Petitioner owes 405 days on his
original sentence because he was not granted sentencing credit as a CPV for this period

       3
         We cite Moore, an unreported decision, for its persuasive value in accordance with section
414(a) of the Commonwealth Court’s Internal Operating Procedures, 210 Pa. Code §69.414(a).


                                                4
of time while at liberty on parole.4 However, the Board maintains that it erred in
calculating the 405 days and submits that this amount should have been added to
January 23, 2020, the date the Board decided to revoke parole and, thus, the correct
maximum sentencing date should be March 3, 2021. In this regard, the Board requests
a remand to issue a decision that accurately reflects Petitioner’s new maximum
sentence date.
               Given the Board’s concession that it had erred, and the possibility that its
previous calculation of Petitioner’s new maximum sentence date could have affected—
or will affect—his future parole eligibility and sentencing credit for his most recent
convictions, we believe the most prudent course of action is to remand to the Board to
issue a decision along with an explanation as to how it arrived at its numerical
calculation.5 If Petitioner is dissatisfied with the Board’s decision, he could then
petition for review in this Court.




       4
          See section 6138(a)(2) of the Parole Code, 61 Pa.C.S. §6138(a)(2) (stating that, absent a
discretionary award of sentencing credit, a CPV may be ordered “to serve the remainder of the term
which the parolee would have been compelled to serve had the parole not been granted”); see also
supra note 1.

       5
           In light of the fact that the Board’s recalculation of Petitioner’s maximum sentence date
could result in an adverse or detrimental effect on Petitioner’s current incarceration and future parole
eligibility, we decline to dismiss this case as moot on the ground that the previously calculated—and
now proposed— original maximum sentence date has expired. See Mesko v. Pennsylvania Board of
Probation and Parole, 245 A.3d 1174, 1178 n.5 (Pa. Cmwlth. 2021) (“[The petitioner] is still serving
a sentence on the new charges and the issues raised in the present matter may affect his new maximum
date on those charges in later proceedings, so this matter is not rendered moot.”).


                                                   5
             Accordingly, we affirm the Board’s order revoking Petitioner’s parole and
recommitting him as a CPV. We remand with instruction that the Board issue a
decision that accounts for the unexpired term of Petitioner’s original sentence and
provides a legal explanation for its arithmetic and basis for recalculating Petitioner’s
maximum sentence date.




                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge




                                           6
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Louis Charles Bouie,                     :
                  Petitioner             :
                                         :    No. 734 C.D. 2021
           v.                            :
                                         :
Pennsylvania Parole Board,               :
                  Respondent             :


                                     ORDER


            AND NOW, this 17th day of May, 2022, the May 18, 2021 decision
and order of the Pennsylvania Parole Board (Board) is hereby affirmed in part and
vacated in part. The case is remanded to the Board to issue a decision in accordance
with the attached opinion.
            Jurisdiction relinquished.



                                             ________________________________
                                             PATRICIA A. McCULLOUGH, Judge